Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 31, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159928 (57)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  SIMMONS PROPERTIES, LLC,                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiff/Counterdefendant-Appellant,

  v                                                                 SC: 159928
                                                                    COA: 346657
                                                                    Ingham CC: 18-000474-CK
  LANSING ENTERTAINMENT AND PUBLIC
  FACILITIES AUTHORITY,
             Defendant/Counterplaintiff-Appellee.
  ___________________________________________/


         On order of the Chief Justice, the motion of the plaintiff-appellant to continue stay
  is DENIED as moot. Pursuant to MCR 7.305(I), “[w]hen a stay bond has been filed on
  appeal to the Court of Appeals under MCR 7.209 or a stay has been entered or takes effect
  pursuant to MCR 7.209(E)(7), it operates to stay proceedings pending disposition of the
  appeal in the Supreme Court unless otherwise ordered by the Supreme Court or the Court
  of Appeals.” The Court of Appeals entered a stay pending appeal on December 7, 2018,
  which remains in effect without further order by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 31, 2019
          izm
                                                                               Clerk